This appeal was taken from a judgment of the district court of San Jacinto county, refusing to reinstate the case on the docket of said court, which had been dismissed for want of prosecution, and was filed on the docket of this court on May 5, 1933, and was by this court, on June 29, 1933, set for submission on November 23, 1933.
The case is before us without briefs by either party, and no excuse is shown why briefs have not been filed. The rule is well settled that the failure of the parties to an appeal, without good cause being shown, to file briefs, in accordance with the rules prescribed by the Supreme Court and the statute, authorizes the Court of Civil Appeals to dismiss the appeal without searching the record for fundamental error. Haynes v. J. M. Radford Grocery Co., 118 Tex. 277, 14 S.W.2d 811; Ferguson v. Harris County (Tex.Civ.App.) 42 S.W.2d 297; Yuba Oil Co. v. Williams (Tex.Civ.App.) 50 S.W.2d 416.
The appeal is dismissed.